773 N.W.2d 717 (2009)
Royce WILCOXSON-BEY, by Next Friend Pepper Wilcoxson-Bey, and Roxy Wilcoxson-Bey, a Stillborn Child, by Pepper Wilcoxson-Bey, Personal Representative, and Pepper Wilcoxsonbey, Individually, Plaintiffs-Appellants,
v.
PROVIDENCE HOSPITAL & MEDICAL CENTERS, INC., Defendant-Appellee, and
Debra Wright, M.D., and St. John Health Systems, Inc., Defendants.
Docket No. 138033. COA: No. 279146.
Supreme Court of Michigan.
October 26, 2009.

Order
On order of the Court, the motion for reconsideration of this Court's May 29, 2009 order is considered, and it is DENIED, *718 because it does not appear that the order was entered erroneously.
CORRIGAN, J, would grant reconsideration.